Citation Nr: 0434431	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-24 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement with the denial of service connection in 
February 2003 and a statement of the case was issued in May 
2004.  The veteran perfected his appeal in July 2004.  This 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA's duty to assist includes the duty to obtain a medical 
opinion when deemed necessary to decide a claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  Here, a January 2002 VA medical record 
contains an assessment of severe bilateral sensorineural 
hearing loss.  In various correspondence, the veteran has 
indicated that his hearing loss is due to his in-service 
exposure to noise.  While his military occupational 
specialties were as a general clerk and a stenographer, his 
soldier's qualification card reflects that the veteran 
qualified on various weapons in 1943 and 1944.  As the 
evidence of record reflects a current disability and in-
service exposure to noise, a VA examination to obtain an 
etiological opinion is in order.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  



Accordingly, this case is REMANDED for the following actions:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to this claim.

2.  Schedule the veteran for a VA audio 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
whether the veteran's current bilateral 
sensorineural hearing loss is likely 
(more than 50%), unlikely (less than 
50%), or at least as likely as not (50%) 
etiologically related to his in-service 
exposure to noise (the veteran was a 
general clerk and stenographer and while 
he was not in combat, he qualified on 
various weapons in 1943 and 1944).  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental SOC 
that contains notice of all relevant 
actions taken on the claim for benefits 
and all evidence received since June 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




